IN THE NEBRASKA COURT OF APPEALS

               MEMORANDUM OPINION AND JUDGMENT ON APPEAL
                        (Memorandum Web Opinion)

                                       BOPPRE V. OVERMAN


  NOTICE: THIS OPINION IS NOT DESIGNATED FOR PERMANENT PUBLICATION
 AND MAY NOT BE CITED EXCEPT AS PROVIDED BY NEB. CT. R. APP. P. § 2-102(E).


                                    JEFF BOPPRE, APPELLANT,
                                                V.

                  MARK OVERMAN, SCOTTS BLUFF COUNTY SHERIFF, APPELLEE.


                           Filed November 22, 2016.     No. A-15-1135.


       Appeal from the District Court for Scotts Bluff County: RANDALL L. LIPPSTREU, Judge.
Affirmed in part, and in part reversed and remanded with directions.
       Jeff Boppre, pro se.
       Dave Eubanks, Scotts Bluff County Attorney, for appellee.


       MOORE, Chief Judge, and RIEDMANN and BISHOP, Judges.
       BISHOP, Judge.
                                       I. INTRODUCTION
        Jeff Boppre, an inmate at the Tecumseh State Correctional Institution, sent public records
request letters to Scotts Bluff County Sheriff Mark Overman under Neb. Rev. Stat. § 84-712
(Reissue 2014), seeking records related to two murders that Boppre was convicted of committing,
as well as records related to the deaths of two other individuals. Boppre’s requests were mostly
denied, and he sought a writ of mandamus from the district court for Scotts Bluff County. Boppre’s
petition for writ of mandamus was sustained in part and denied in part. Boppre appealed the district
court’s decision. For the reasons that follow, we affirm in part, and in part reverse and remand
with directions.




                                               -1-
                                       II. BACKGROUND
        Boppre sent a letter to Overman dated March 14, 2015, wherein Boppre requested copies
of various “public records” pursuant to § 84-712. Boppre set forth 20 separately numbered
paragraphs containing his requests for copies of various documents, records, photographs,
evidence, and other items related to “the Valdez & Condon murders where Jeff Boppre was
wrongly convicted.” We have set forth the contents of Boppre’s 20 separately numbered
paragraphs in full in appendix A, which is attached to our opinion. In response to Boppre’s
requests, Overman sent a letter to Boppre stating, “Investigative records are not subject to the
public records request that you have filed.” Overman further stated, “To the best of my knowledge,
everything that you have requested that is in the custody of law enforcement has been turned over
to your attorneys.” Overman’s responses are incorporated into appendix A.
        On April 6, 2015, Boppre filed a pro se “Petition for Writ of Mandamus” asking the court
to issue an order compelling Overman to “release all requested documents, records and any other
evidence held in custody or in the Scottsbluff [C]ounty, pursuant to the Nebraska Public Records
[L]aw.” See Neb. Rev. Stat. § 84-712 et seq. (Reissue 2014) (public records statutes). Boppre
referenced and incorporated into his petition his letter to Overman dated March 14, 2015. He also
attached the letter Overman sent in response. Boppre alleged that Overman’s response was not in
compliance with § 84-712.04. He also asked the court to enforce the penalty provisions of
§ 84-712.09 against Overman for his violations of the public records statutes.
        In his answer filed on April 23, 2015, Overman generally denied Boppre’s allegations,
stating that specific requests by Boppre were statutorily exempt from public access. Overman
claimed other items requested by Boppre were previously provided to Boppre’s various attorneys
over the last 27 years, or were items not in the possession of or otherwise available to Overman.
Overman’s responses are incorporated into appendix A.
        Boppre sent another letter to Overman dated April 23, 2015, wherein Boppre requested
copies of more “public records” pursuant to § 84-712. Boppre set forth 40 separately numbered
paragraphs containing his requests for copies of various documents, records, photographs,
evidence, and other items related to the Valdez and Condon murders, the death of Dolores Boppre,
the death of Steven Schlothauer, and “Joe Richter who was shot in the head.” We have set forth
the contents of Boppre’s 40 separately numbered paragraphs in full in appendix B, which is
attached to our opinion. In response to Boppre’s requests, Overman sent a letter to Boppre
individually addressing each of his 40 requests. With regard to some of the requests, Overman
stated “[w]e are providing you with the public record portion of the report.” With regard to the
remaining requests, Overman gave variations of the following: “[w]e have no such records”; “[t]he
reports requested are not public record”; or “all of the requested items have been turned over to
your attorneys through the discovery process, and witnesses testified to the circumstances at trial.
The trial transcript is available to you through your attorneys.” Overman’s responses are
incorporated into appendix B.
        On April 27, 2015, Boppre filed a “motion for depositions,” pursuant to Neb. Rev. Stat.
§ 29-1917 (Cum. Supp. 2014) (allowing for depositions of witnesses in felony prosecutions).
Boppre asked that the court permit him to take the depositions of several people he believed had




                                               -2-
testimony which “may be material or relevant” to the mandamus action. He alleged that the
evidence the individuals would provide to the court “is relevant to the wrongful conviction of
[Boppre] for the past 27 years and is significant to obtain the requested information that Defendant
Mark Overman has waived his right to argue the release of all information.”
        On June 29, 2015, Boppre filed an amended petition for writ of mandamus asking the court
to issue an order compelling Overman to “release all requested documents, records and any other
evidence held in custody or in the Scottsbluff [C]ounty, pursuant to the Nebraska Public Records
[L]aw.” Boppre referenced and attached his letters to Overman dated March 14 and April 23, as
well as the letters Overman sent to Boppre in response. Boppre again alleged that Overman’s
responses were not in compliance with § 84-712.04. He also asked the court to enforce the penalty
provisions of § 84-712.09 against Overman for his violations of the public records statutes.
        A hearing was held on October 14, 2015. The court received into evidence the letters from
Boppre to Overman dated March 14 and April 23, as well as the letters Overman sent to Boppre
in response. The court also received into evidence Boppre’s “motion to offer evidence at October
14th hearing for writ of mandamus” with six attachments (various motions, journal entries, and
documents from his criminal case). Boppre called one witness, a lieutenant with the Scotts Bluff
County Sheriff’s Office. However, the district court sustained the State’s objections to most of
Boppre’s questions because they went to the merits of Boppre’s claims that he was “wrongfully
convicted” rather than whether or not the writ of mandamus should be issued.
        In a “Memorandum Order” filed on November 17, 2015, the district court denied Boppre’s
motion to take depositions. The court then addressed the merits of Boppre’s amended petition for
writ of mandamus and found that most of the requested records were exempt investigatory records.
The court said:
        [I]t is abundantly clear Boppre’s mandamus action seeks documents directly related to the
        Condon/Valdez murder investigation and the 1992 investigation of Dolores Boppre’s
        death. It is equally clear such documents generally fall within the plain and ordinary
        meaning of the Section 84-712.05(5) exception because they are records developed or
        received by law enforcement agencies as part of an investigation. That is true even where
        the investigation was against Boppre. See Sileven v. Spire, 243 Neb. 451 (1993) (Section
        84-712 applies equally to all persons).
                 The court notes that the disclosure of public records pursuant to Sections 84-712 et
        seq. is markedly different from discovery of evidence under the Nebraska criminal
        procedure statutes, Sections 29-1912 et seq.

(Emphasis in original).
       The district court then made the following findings. With respect to Boppre’s March 14,
2015, request for documents (see appendix A):
       I.      Requests numbered 1, 2, 3, 4, 5, 7, 9, 10, 11, 12, 13, 14, 15, 16, 17, 19, and 20 are
               exempt from disclosure as records developed or received as part of an investigation
               pursuant to Section 84-712.05(5).
       II.     Requests numbered 6, 8, and 18 represent routine administrative or oversight
               activities rather than a focused inquiry into specific law violations. If Overman is



                                                -3-
               in possession of any such documents, then copies shall be provided to Boppre free
               of charge within 10 days. If Overman does not possess those documents that fact
               shall also be disclosed to Boppre within 10 days of the date of this Order.

With respect to Boppre’s April 23, 2015, request for documents (see appendix B):
       III.    Requests numbered 1, 3, 4, 9, 17, 18, 19, 21, 22 (in part), 27, 28, 29, 30, 34, 36, and
               37 are exempt from disclosure as records developed or received as part of an
               investigation pursuant to Section 84-712.05(5).
       IV.     Overman appropriately responded to requests numbered 2, 5, 6, 7, 8, 10, 11, 12, 13,
               14, 15, 16, 20, 22, 23, 24, 25, 26, 33, 35, 38, 39, and 40.
       V.      If Overman is in possession of any documents identified in Requests numbered 31
               and 32 he shall provide Boppre with a copy within 10 days of the date of this order.
               If Overman does not possess those documents that fact shall also be disclosed to
               Boppre within 10 days of the date of this Order.

The district court noted:
               Ruling on the aforementioned matters was made difficult by both parties’ apparent
       confusion between the right to access public records and criminal procedure discovery
       statutes; Boppre’s status as both a citizen of this State and the focus of the underlying
       criminal investigation; Boppre’s attempts to insert interrogatories into the request for
       documents; and Boppre’s confusion that Overman should possess documents and records
       of governmental offices and agencies other than the Sheriff’s Office.

In accordance with its above findings, the district court partially sustained and partially overruled
Boppre’s amended petition for a writ of mandamus. Boppre now appeals.
                                 III. ASSIGNMENTS OF ERROR
        Restated, Boppre assigns that the district court erred by: (1) denying his motion to take
depositions; (2) not granting the writ of mandamus in full or, alternatively, granting an alternative
writ of mandamus before denying the writ in part; (3) finding the requested documents were
exempt from disclosure because they were investigatory in nature; (4) not determining what
documents were segregable pursuant to § 84-712.06; and (5) not holding Overman accountable for
violating the public records statutes.
                                   IV. STANDARD OF REVIEW
        Mandamus is a law action, and it has been defined as an extraordinary remedy, not a writ
of right. In a bench trial of a law action, the trial court’s factual findings have the effect of a jury
verdict. An appellate court will not disturb those findings unless they are clearly erroneous.
Whether to grant a writ of mandamus is within the trial court’s discretion. State ex rel. Unger v.
State, 293 Neb. 549, 878 N.W.2d 540 (2016).




                                                 -4-
                                          V. ANALYSIS
                                   1. MOTION FOR DEPOSITIONS
        Boppre argues that the district court erred in denying his motion to take depositions of
relevant witnesses. Boppre’s reliance on State ex rel. Stivrins v. Flowers, 273 Neb. 336, 729
N.W.2d 311 (2007), and State ex rel. Acme Rug Cleaner v. Likes, 256 Neb. 34, 588 N.W.2d 783
(1999), in support of his argument is misplaced. Both of these cases allowed the issuance of a writ
of mandamus to limit discovery in an underlying action; the cases do not stand for the proposition
that discovery is allowed in a mandamus action.
        Boppre filed his “motion for depositions,” pursuant to § 29-1917. In denying Boppre’s
motion, the district court stated that § 29-1917 is part of the Nebraska Criminal Procedure and is
not applicable to a mandamus action. We agree. We find no provision in the public records statutes
which allows for the taking of depositions; we affirm the decision of the district court to deny
Boppre’s motion to take depositions.
                                     2. WRIT OF MANDAMUS
                                        (a) Law in General
        In this case, Boppre seeks access to various “public records.” Nebraska’s public records
statutes can be found at § 84-712 et seq. Section 84-712(1) provides that “[e]xcept as otherwise
expressly provided by statute, all citizens of this state and all other persons interested in the
examination of the public records as defined in section 84-712.01 are hereby fully empowered and
authorized” to examine such records. The phrase “public records” is defined by § 84-712.01(1),
which provides in part:
        Except when any other statute expressly provides that particular information or records
        shall not be made public, public records shall include all records and documents, regardless
        of physical form, of or belonging to this state, any county, city, village, political
        subdivision, or tax-supported district in this state, or any agency, branch, department,
        board, bureau, commission, council, subunit, or committee of any of the foregoing.

Section 84-712.05 sets forth certain categories of records “which may be withheld from the
public.” See, also, § 84-712.08 (federal government exception). A person denied access to a public
record may elect to file for speedy relief by a writ of mandamus. § 84-712.03.
        Traditionally, “mandamus” was a law action and was defined as an extraordinary remedy,
not a writ of right, issued to compel the performance of a purely ministerial act or duty, imposed
by law upon an inferior tribunal, corporation, board, or person, where (1) the relator has a clear
right to the relief sought, (2) there is a corresponding clear duty existing on the part of the
respondent to perform the act, and (3) there is no other plain and adequate remedy available in the
ordinary course of law. State ex rel. Adams Cty. Historical Soc. v. Kinyoun, 277 Neb. 749, 765
N.W.2d 212 (2009). See, also, Neb. Rev. Stat. § 25-2157 (Reissue 2008) (writ of mandamus may
not be issued in any case where there is a plain and adequate remedy in the ordinary course of the
law).




                                               -5-
        A party seeking a writ of mandamus under § 84-712.03 has the burden to satisfy three
elements: (1) The requesting party is a citizen of the state or other person interested in the
examination of the public records, (2) the document sought is a public record as defined by
§ 84-712.01, and (3) the requesting party has been denied access to the public record as guaranteed
by § 84-712. Steckelberg v. Nebraska State Patrol, 294 Neb. 842, 885 N.W.2d 44 (2016). If the
requesting party satisfies its prima facie claim for release of public records, the public body
opposing disclosure must show by clear and convincing evidence that § 84-712.05 or § 84-712.08
exempts the records from disclosure. Id. See, also, § 84-712.03 (burden upon public body to
demonstrate reason to withhold requested records).
        There appears to be no dispute in this case that Boppre satisfied his prima facie claim for
release of public records. Thus, the only remaining question is whether Overman showed by clear
and convincing evidence that the requested records were exempt from disclosure.
        In denying Boppre’s requests, Overman relied on § 84-712.05(5) which exempts
investigatory records from disclosure. Section 84-712.05 provides in relevant part as follows:
                The following records, unless publicly disclosed in an open court, open
        administrative proceeding, or open meeting or disclosed by a public entity pursuant to its
        duties, may be withheld from the public by the lawful custodian of the records:
                ....
                (5) Records developed or received by law enforcement agencies and other public
        bodies charged with duties of investigation or examination of persons, institutions, or
        businesses, when the records constitute a part of the examination, investigation,
        intelligence information, citizen complaints or inquiries, informant identification, or
        strategic or tactical information used in law enforcement training . . . .

A public record is an investigatory record where (1) the activity giving rise to the document sought
is related to the duty of investigation or examination with which the public body is charged and
(2) the relationship between the investigation or examination and that public body’s duty to
investigate or examine supports a colorable claim of rationality. State ex rel. Neb. Health Care
Assn v. Dept. of Health, 255 Neb. 784, 587 N.W.2d 100 (1998). Furthermore, a distinction must
be drawn between (1) routine administration or oversight activities and (2) focused inquiries into
specific violations of law. Id. If a document is compiled ancillary to an agency’s administrative
function, then it is not protected from disclosure; when, however, an inquiry by an administrative
agency departs from the routine and focuses with special intensity on a particular party, an
investigation is underway for purposes of the investigatory records exception. Id.
         Finally, § 84-712.06 provides that “any reasonably segregable public portion of a record
shall be provided to the public as a public record upon request after deletion of the portions which
may be withheld.”
         With the above information in mind, we now review the district court’s decision. The State
offered no position as to the specific claims made by Boppre; its brief contains only one page of
argument and generally claims, without any discussion of the specific public record requests, that
the district court “did not err in ruling that certain requested items were exempt from disclosure by
Neb. Rev. Stat. § 84-712.05(5).” Brief for appellee at 3.



                                                -6-
                                 (b) Requests From March 14, 2015
        We first address Boppre’s March 14, 2015, request for documents. See appendix A (to aid
the reader, we have incorporated into the appendix Overman’s responses, as well as the
dispositions of both the district court and this court). The district court granted the requests in
paragraphs numbered 6, 8, and 18. Accordingly, those requests are not at issue on appeal.
        The district court found that the remaining requests were “exempt from disclosure as
records developed or received as part of an investigation” pursuant to § 84-712.05(5). We agree
that the majority of Boppre’s requests were clearly investigatory in nature. However, we must be
mindful that the requested records would not be exempt under § 84-712.05(5) if they were publicly
disclosed in an open court. And we do not know what, if any, of the records requested by Boppre
were publicly disclosed in an open court. Regardless, we find that the district court properly denied
the writ of mandamus with respect to the requests in paragraphs 1-5, 7, 11-17, and 19-20, as we
now explain.
        As stated previously, a writ of mandamus may not be issued in any case where there is a
plain and adequate remedy in the ordinary course of the law. § 25-2157. In his answer, in addition
to claiming the investigatory exemption, Overman stated that several of the records Boppre
requested were items available through the criminal court proceedings and had been previously
provided to Boppre and his various attorneys over the last 27 years. Overman stated that additional
records (in paragraphs 2 and 16, for example) were likely available via other sources such as the
court reporter or the district court. Thus, Boppre had another adequate remedy to access the
requested records (e.g., through his attorneys or in the criminal court proceedings). Accordingly,
the requested records in paragraphs 1-5, 7, 11-17, and 19-20 were either exempt as investigatory
in nature (§ 84-712.05(5)), or there was another adequate remedy available to Boppre. Based on
slightly different reasoning, we affirm the district court’s denial of the writ in regards to paragraphs
1-5, 7, 11-17, and 19-20. Lindsay v. Fitl, 293 Neb. 677, 879 N.W.2d 385 (2016) (where record
demonstrates that decision of trial court is ultimately correct, although such correctness is based
on ground or reason different from that assigned by trial court, appellate court will affirm).
        With respect to the records requested in paragraphs 9 and 10, we affirm, in part, the district
court’s denial of the writ of mandamus for the same reasons as above--investigatory in nature or
availability of another adequate remedy. However, the writ of mandamus should have been granted
with respect to those portions of paragraphs 9 and 10 that involve the expenditure of public funds.
See § 84-712.01(3) (§§ 84-712 to 84-712.03 shall be liberally construed whenever the expenditure
of public funds is involved). See, also, Evertson v. City of Kimball, 278 Neb. 1, 767 N.W.2d 751
(2009) (noting same). Specifically, we reverse the district court’s denial of the writ of mandamus
with respect to the portion of paragraph 9 seeking the expense records for motel, food, and gas.
We also reverse the denial of the writ of mandamus with respect to the portion of paragraph 10
seeking expense records for the jail stay. We remand the matter to the district court with directions
to issue a writ of mandamus ordering Overman to provide Boppre with such documents if he is in
possession of them, and if Overman does not possess those documents to disclose that fact to
Boppre.




                                                 -7-
        Although we have found that the public records statutes allow Boppre to have access to the
expense records for motel, food, and gas, and the expense records for the jail stay, we can discern
no reasonable basis for his request. The information in the expense records is hardly the kind that
would aid Boppre in his quest to show that he was “wrongly convicted,” and we see no other
reason for wanting the information. However, the Nebraska public records statutes, as they
currently exist, do not limit Boppre’s access to such records. But, see, Giarratano v. Johnson, 456
F. Supp. 2d 747 (W.D. Va. 2006), aff’d, 521 F.3d 298 (4th Cir. 2008) (statutory exclusion of
prisoners from making requests for public records under Virginia Freedom of Information Act
constitutional; Va. Code Ann. § 2.2-3703); Burt v. Washington State Dep’t of Corr., 168 Wash.
2d 828, 231 P.3d 191 (2010), as corrected (Sept. 14, 2010) (Washington legislature has enacted
legislation that will greatly curtail abusive prisoner requests for public records; Wash. Rev. Code
Ann. 42.56.565); Revere v. Canulette, 715 So. 2d 47 (La. App. 1 Cir. 1998) writ granted in part
and remanded, 730 So. 2d 870 (La. 1999) (public records law statute limiting inmates’ access to
copies of matters in the public record did not violate Federal or State Constitution; La. Stat. Ann.
§ 44:31.1); Rosenthal v. Hansen, 34 Cal. App. 3d 754, 110 Cal. Rptr. 257 (Ca. App. 1973) (under
California Public Records Act, persons may secure copies of specific documents but the various
public departments may impose reasonable restrictions on general requests for voluminous classes
of documents restricting copies to specific requests for copies of specific documents; implied rule
of reasonableness).
                                 (c) Requests From April 23, 2015
        We next address Boppre’s April 23, 2015, request for documents. See appendix B (to aid
the reader, we have incorporated into the appendix Overman’s responses, as well as the
dispositions of both the district court and this court). The district court granted the requests
numbered 31 and 32. Accordingly, those requests are not at issue on appeal.
        The district court found that the requests in 1, 3-4, 9, 17-19, 21, 22 (in part), 27-30, 34, and
36-37 were “exempt from disclosure as records developed or received as part of an investigation”
pursuant to § 84-712.05(5). We agree that the majority of Boppre’s requests were clearly
investigatory in nature. Again, we must be mindful that the requested records would not be exempt
under § 84-712.05(5) if they were publicly disclosed in an open court. But we do not know what,
if any, of the records requested by Boppre were publicly disclosed in an open court. Regardless,
we find that the district court properly denied the writ of mandamus with respect to the requests in
paragraphs 1, 3-4, 9, 17-19, 21, 22, 27-30, 34, and 36-37. The requested records in these paragraphs
were either exempt as investigatory in nature via § 84-712.05(5), or there was another adequate
remedy available to Boppre (e.g., documents related to the Valdez/Condon murders were
previously provided to Boppre’s various attorneys). Based on slightly different reasoning, we
affirm the district court’s denial of the writ of mandamus with respect to paragraphs 1, 3-4, 9,
17-19, 21, 22, 27-30, 34, and 36-37. Lindsay v. Fitl, supra (where record demonstrates that
decision of trial court is ultimately correct, although such correctness is based on ground or reason
different from that assigned by trial court, appellate court will affirm).
        The district court found that Overman properly responded to the requests in paragraphs 2,
5-8, 10-16, 20, 22, 23-26, 33, 35, and 38-40. We agree with the district court’s findings, except



                                                 -8-
with respect to paragraph 20 as discussed below. Again, some of the records were investigatory in
nature and exempt via § 84-712.05(5), or there was another adequate remedy available to Boppre.
Additionally, the sheriff stated he did not have many of the requested records, and we acknowledge
that his office would not be expected to have many of the records (e.g., records from departments
other than Sheriff’s department). We affirm the district court’s denial of the writ in regards to
paragraphs 2, 5-8, 10-16, 22, 23-26, 33, 35, and 38-40.
        With respect to paragraph 20, Boppre requested the “criminal history” for numerous
specified individuals. Overman’s response was that “[w]e have no such records.” However, as
noted in Boppre’s request, Neb. Rev. Stat. § 29-3520 (Reissue 2008) states that “Complete
criminal history record information maintained by a criminal justice agency shall be a public record
open to inspection and copying by any person during normal business hours.” Further, Neb. Rev.
Stat. § 29-3522 (Reissue 2008), states that if the requested criminal justice history record is not in
the custody or control of the person to whom application is made, such person shall notify the
applicant and state the agency, if known, which has custody or control of the record in question.
We reverse the district court’s denial of the writ with respect to paragraph 20, and we remand the
matter to the district court with directions to issue an alternative writ of mandamus ordering
Overman to show cause why he cannot provide Boppre with such documents, or at least notify
Boppre which agency has custody or control of such records. See Neb. Rev. Stat. § 25-2158
(Reissue 2008) (writ is either alternative or peremptory; alternative writ commands defendant to
do the act required or show cause why he has not done so; peremptory writ simply commands
defendant to do the act required).
                               (d) Remaining Assignments of Error
        We have already determined that on their face, the requested records, with a few exceptions
as noted above, were properly denied because they were clearly investigatory in nature or because
another adequate remedy was available to Boppre. Accordingly, Boppre’s remaining assignments
of error--that the district court erred by not determining what documents were segregable, and by
not holding Overman accountable for violating the public records statutes--need not be addressed.
See Gray v. Kenney, 290 Neb. 888, 863 N.W.2d 127 (2015) (appellate court not obligated to
engage in analysis not necessary to adjudicate case and controversy before it).
                                        VI. CONCLUSION
        For the reasons stated above, we find that the district court did not abuse its discretion in
denying Boppre’s amended petition for writ of mandamus with respect to paragraphs, 1-5, 7,
11-17, and 19-20 of the letter dated March 14, 2015. We further find that the district court did not
abuse its discretion in denying Boppre’s amended petition for writ of mandamus with respect to
paragraphs 1-19, 21-30, and 33-40 of the letter dated April 23, 2015.
        However, we reverse the denial of the writ of mandamus with respect to the portions of
paragraphs 9 and 10 of the letter dated March 14, 2015, seeking expense records for motel, food,
gas, and the jail stay. And we remand the matter to the district court with directions to issue a
peremptory writ of mandamus ordering Overman to provide Boppre with such documents if he is




                                                -9-
in possession of them, and if Overman does not possess those documents to disclose that fact to
Boppre.
        We further reverse the district court’s denial of the writ of mandamus with respect to
paragraph 20 of the letter dated April 23, 2015. And we remand the matter to the district court with
directions to issue an alternative writ of mandamus ordering Overman show cause why he cannot
provide Boppre with the criminal history records, or at least notify Boppre which agency has
custody or control of such records.
                                                       AFFIRMED IN PART, AND IN PART REVERSED
                                                       AND REMANDED WITH DIRECTIONS.




                                               - 10 -
                                         APPENDIX A
       In his letter to Overman dated March 14, 2015, Boppre set forth 20 separately numbered
paragraphs requesting copies of various “public records” pursuant to § 84-712. We quote Boppre’s
requests verbatim including grammatical, typographical, and spelling errors. The bracketed
information following each request summarizes the disposition of the request.
1.     The original 911 call made by Eddie Johnson to the Scottsbluff Police Department on
       September 19th 1988 at approximately 11:15a.m to report the murder of Valdez and
       Condon.

       [Overman claimed the records were investigatory, or that the records were items available
       through the criminal court proceedings and had been previously provided to Boppre and
       his various attorneys. The district court found that the records were investigatory. We find
       that the records are either investigatory or there is another adequate remedy available.]

2.     The search of the Wasmer Trailer and all names who participated in this search, and the
       warrant and who signed it? The affidavit to obtain warrant;

       [Overman claimed the records were investigatory, and also claimed the search warrant file
       was available in a district court filing and had been previously provided to Boppre by his
       various attorneys. The district court found the records were investigatory. We find that the
       records are either investigatory or there is another adequate remedy available.]

3.     The photo of the gun blue steel automatic pistol seized from the wasmer trailer on
       September 22, 1988 at aproximately 2310, All photo’s of evidence seized from the trailer
       which should include the following item #71,72,73,74,75,76,77,78-Bag of marijuana,
       How much? 79-gun, 80.81,82,83,84.

       [Overman claimed the records had been previously provided to Boppre by his various
       attorneys. The district court found the records were investigatory. We find that the records
       are either investigatory or there is another adequate remedy available.]

4.     All latent fingerprints collected by Jim Larson on September 19th 1988 from the valdez
       resident which includes property tag #’s 29,31,32,33,34,35,36 specifically #33 that had a
       sufficient value for comparison purposes, but never identified to anyone, Would like all
       cards of latent fingerprints collected.

       [Overman claimed the records were investigatory, or that the records were items available
       through the criminal court proceedings and had been previously provided to Boppre and
       his various attorneys. The district court found that the records were investigatory. We find
       that the records are either investigatory or there is another adequate remedy available.]




                                              - 11 -
5.   All documentation and records of why the property tags were changed during the
     investigation and trial, and who authorized this kind of conduct? What is the normal
     procedures or is this only Scottsbluff countys procedures.

     [Overman claimed the records were investigatory, or that the records were items available
     through the criminal court proceedings and had been previously provided to Boppre and
     his various attorneys. The district court found that the records were investigatory. We find
     that the records are either investigatory or there is another adequate remedy available.]

6.   All documents of the amount that Leonard Tabor was paid to represent Boppre through-out
     his case including the appeal process to the Nebraska Supreme court.

     [Writ of mandamus granted by the district court.]

7.   All investigator’s written reports and documents, throughout the investigation of the
     Valdez/Condon murder which should include reports by Richard Blaha, Jim Lawson, Burt
     Rogers, Jack Medearis, Vern Hessler, Ray Huffman, Mark Overman, Alex Moreno, Rick
     Spencer, Robert Kinsey, J.G. Robinson, Gary Renner, Bob Rader, Sheriff Chuck
     Fairbanks, Ken Stute, and all other reports by any officers, state patrol, Sheriff’s officers,
     police officers involved with this investigation that wrote any reports.

     [Overman claimed the records were investigatory, or that the records were items available
     through the criminal court proceedings and had been previously provided to Boppre and
     his various attorneys. The district court found that the records were investigatory. We find
     that the records are either investigatory or there is another adequate remedy available.]

8.   All documents and logs of the custodian in charge of all evidence during the period of
     September 1988 to March 1995, and whom had authority to enter and log in evidence on
     October 17th 1988.

     [Writ of mandamus granted by the district court.]

9.   All logs, Documents, reports, orders of Travel order taken by Alex Moreno, investigator
     Rick Spencer, Investigator Gary Renner, to Gallup New Mexico with William A. Niemann
     and Kenard Wasmer on October 12, 1988, which should include, Who authorized this
     order?, all Bills and motel name where stayed, food expenses, Gas expenses, Mileage
     traveled, Times which all arrived back to Scottsbluff county.

     [Overman claimed the records were investigatory, or that the records were items available
     through the criminal court proceedings and had been previously provided to Boppre and
     his various attorneys. The district court found that the records were investigatory. We find




                                             - 12 -
      that the records, except for the expense records, are either investigatory or there is another
      adequate remedy available; writ of mandamus should issue for the expense records.]

10.   All documents and logs of Jail records where William A. Niemann was housed on October
      12, 1988, and Kenard Wasmer while on trip to Gallup New Mexico which the documents
      should reflect, The name of the Jail and Town, Booking records, Time he was booked in
      and released, Time returned back to Nebraska, Amount of the Jail stay? Who paid for stay
      and receipt of such. Was Gallup New Mexico authorities notified per law of the present of
      a search of a weapon in there state, if so all documents support there assistances. The
      booking process and procedures of the above prisoners booked into the Jail.

      [Overman claimed the records were investigatory, or that the records were items available
      through the criminal court proceedings and had been previously provided to Boppre and
      his various attorneys. The district court found that the records were investigatory. We find
      that the records, except for the expense records, are either investigatory or there is another
      adequate remedy available; writ of mandamus should issue for the expense records.]

      [Requests 11-15 all have the same bracketed response, which is provided following request
      15.]

11.   The written reports by Gary Renner of the Time, place when he alleged to have found a
      weapon in Gallup New Mexico in a mud hole without a metal detector, and the chain of
      custody of the weapon.

12.   All logs, reports, Documents ,procedures and protocol that Law enforcement by law must
      follow when entering out of state jurisdiction when working on a case, to obtain evidence,
      Need all reports , documents, logs of the procedures and law followed when Alex Moreno,
      Rick Spencer, and Gary Renner transported William A. Niemann and Kenard Wasmer to
      Gallup New Mexico to search for evidence. Need who was contacted in Gallup New
      Mexico for assistances in Law enforcement, Names of all people involved from New
      Mexico, and all procedures followed.

13.   All documents, logs. reports of why Alex Moreno never turned in the weapon into the
      evidence locker until 90 hours after the alleged find, Written report of the weapon being
      found on October 13th, but not turned in until monday 17th 1988, Need to know the
      protocol. Where the weapon was held for this period, Chain of custody, and why was it
      held.

14.   All reports, interviews, documents, audio recordings with William A. Niemann and Kenard
      Wasmer from September 22, 1988 thur March 1995 by Brian Silverman, Doug Warner,
      Alex Moreno, Gary Renner, Jack Robinson, Mark Overman, and any other Law
      enforcement officers in regards to the Valdez/Condon murders. This should include any



                                              - 13 -
      and all interviews obtained, All audio recording interviews, all conversations that took
      place between these two individuals and law Enforcement officers.

15.   All reports, interviews, documents, affidavits, audio recordings, transfer orders of melissa
      Moreno. This should include all interviews held by Law Enforcement officers between the
      time of september 1988 to September 2014, All threats made towards Melissa in regards
      to her statement by Jack Robinson, all interviews held at the State Patrols office,
      Documents of her being Placed into foster care during the Boppre Trial, All Criminal
      checks made by Brian silverman and in his file of knowing she was a eye witness of the
      murders. All interviews made by Alex Moreno, Pete Moreno, Gary Renner, Brian
      Silverman, and Doug Warner. The copy of the signed certificate of needs for Melissa
      Moreno as a witness on 5-11-92. The interview and Knowledge of Melissa Moreno on
      September 22, 1988 and the reason Law enforcement withheld her from Boppre at trial.

      [Overman claimed the records were investigatory, or that the records were items available
      through the criminal court proceedings and had been previously provided to Boppre and
      his various attorneys. The district court found that the records were investigatory. We find
      that the records are either investigatory or there is another adequate remedy available.]

16.   All affidavits for change of venue in regards to the scottsbluff residents saying that Boppre
      would never get a fair trial, there is 38 affidavits in the sheriff custody.

      [Overman claimed the records were not in his custody; said they were likely offered into
      evidence and the court reporter would have them, otherwise Boppre’s attorney should have
      copies. The district court found the records were investigatory. We find that the records are
      not investigatory, but that there is another adequate remedy available to Boppre.]

17.   All photos taken in regards to the Valdez/Condon murders, which should include the 214
      in the murder book, All autopsy photo’s taken during that procedure by Mark Overman.
      There is approximately 300 photo’s which is in the custody of the sheriff’s department.

      [Overman claimed the records had been previously provided to Boppre by his various
      attorneys. The district court found the records were investigatory. We find that the records
      are either investigatory or there is another adequate remedy available.]

18.   All documents, records, logs of the schedule vacation of Alex Moreno on September 29,
      1988 til Ocotber 10, 1988, and the route he took to L.A. California.

      [Writ of mandamus granted by the district court.]

19.   All Documents, records of the Plea agreement that Brian Silverman made with William A.
      Nieman, Kenard Wasmer, Ricky Zogg, and Michael Neu for the testimony against Boppre.



                                             - 14 -
      [Overman claimed the records were investigatory, or that the records were items available
      through the criminal court proceedings and had been previously provided to Boppre and
      his various attorneys. The district court found that the records were investigatory. We find
      that the records are either investigatory or there is another adequate remedy available.]

20.   All Crime scene video’s, all audio recordings, All interviews by Vicky Moreno, that was
      recorded,

      [Overman claimed the records were investigatory, or that the records were items available
      through the criminal court proceedings and had been previously provided to Boppre and
      his various attorneys. The district court found that the records were investigatory. We find
      that the records are either investigatory or there is another adequate remedy available.]




                                             - 15 -
                                          APPENDIX B

       In his letter to Overman dated April 23, 2015, Boppre set forth 40 separately numbered
paragraphs requesting copies of various “public records” pursuant to § 84-712. We quote Boppre’s
requests verbatim including grammatical, typographical, and spelling errors. The bracketed
information following each request summarizes the disposition of the request.

1.     The original 911 call made on November 27, 1992, pertaining to the death of Dolores A.
       Boppre, which should include the actual time, who responded to the call(name), and the
       actual time to get to the location.

       [Overman claimed he did not have the original 911 call. The district court found the records
       were investigatory. We accept Overman’s claim that he does not have the record, and
       otherwise find that the district court was not clearly erroneous in finding the record is
       investigatory.]

2.     All records, documents, logs of all reported calls made to the Boppre residence from
       September 15, 1988 to November 28th 1992, this should include all reports made by law
       enforcement officers, Name of the officer who responded, was anything discovered.

       [Overman claimed he had no such records other than one report, of which he was providing
       the public record portion; claimed records at that time were not computerized and were
       incomplete. The district court found that Overman properly responded to the request. We
       find no clear error in the district court’s finding.]

3.     All reports, communications, documents, diagrams, photographs, audio, or video
       recording, and notes regarding the autopsy of Dolores A. Boppre in 1992. The time of the
       autopsy?, When it was completed? How much for such procedure? Who performed the
       autopsy?

       [Overman claimed the records were not public. The district court found that the records
       were investigatory. We find no clear error in the district court’s finding, except to find that
       the cost of the autopsy is not investigatory and involves the expenditure of public funds;
       but there is another adequate remedy available to Boppre with respect to his request for
       records related to the cost of the autopsy via the coroner’s office.]

4.     All reports, documents, logs from the EMT who first arrived at the scene, and what time
       this was? How long before the EMT’s was allowed to enter the house to check on Dolores
       A. Boppre? Who prevented them from entering the house?

       [Overman claimed the records were not public. The district court found that the records
       were investigatory. We find no clear error in the district court’s finding.]



                                               - 16 -
5.   All reports, documents, logs of the first officer to respond to the 911 call on November 27,
     1992 for Doleres A. Boppre, and who Pronounced her to be deceased?

     [Overman stated he was providing Boppre with the public record portion of his request.
     The district court found that Overman properly responded to the request. We find no clear
     error in the district court’s finding; it appears that the majority of this request involves
     records that were investigatory.]

6.   All reports, documents and logs pertaining to the acting coroner that responded to the 911
     call of Dolores A. Boppre on November 27, 1992. The time of the call, and the time of
     arrival to the scene. This should include the name of the coroner and his training records.

     [Overman stated he was providing Boppre with the public record portion of his request.
     The district court found that Overman properly responded to the request. We find no clear
     error in the district court’s finding; we further find that some of these records would not be
     in the possession of Overman.]

7.   All documents, reports, logs of all training of all coroners in Scottsbluff county, and the
     initial death investigation training pursuant to Neb. Rev. Stat. §23-1213.03. This should
     include training for the following individuals Douglas Warner, Brian Silverman, Brian
     loose and Ronald C. Blevins from January 1988 to January 2015, These documents should
     include the present County Attorney Dave Eubanks.

     [Overman claimed to have no such records. The district court found that Overman properly
     responded to the request. We find no clear error in the district court’s finding; we further
     find that these records would not be in the possession of Overman.]

8.   All documents, reports, logs filed pursuant to Neb.Rev. Stat.§ 29-2524.01 in regards to the
     duties of the county attorney to file with the State Court administrator in reference to each
     criminal homicide in Scottsbluff county from January 1987 to May 2015 by all county
     attorneys which should include Doulas warner, Brian Silverman, Dave Eubanks and any
     other county attorneys not named. This report should include and be in complaince
     with Neb.Rev.Stat. §29-2524.01 (1)(2)(3)(4)(5)(6) and (7).

     [Overman claimed to have no such records. The district court found that Overman properly
     responded to the request. We find no clear error in the district court’s finding; we further
     find that these records would not be in the possession of Overman.]

9.   All logs, documents, reports of chain of evidence on the following items collected on
     September 19, 1988 during the valdez/condon Homicides Bullets # 7A, 10A, 11A, 16A,
     20A, 28A, 30A, 40, 41, & 42, the location of each bullet? who collected? and who took




                                             - 17 -
      custody of it, and the process after and who handled each bullet, the complete chain of
      custody, and the times of each collection?

      [Overman claimed the records had been previously provided to Boppre by his various
      attorneys, witnesses testified at trial, and the trial transcript was available through Boppre’s
      attorney. The district court found the records were investigatory. We find that the records
      are either investigatory or there is another adequate remedy available.]

      [Requests 10-15 all have the same bracketed response, which is provided following request
      15.]

10.   All documents, logs, reports of Police Officers duties pursuant to Neb.Rev.Stat. §14-607
      which is a requirement and the Law of Nebraska which provides in part all daily reports to
      the chief of Police of the times of lighting and extinguishing of all public lights and lamps
      upon their beat and also any lamps that may be broken or out of repair, This is law of
      Nebraska, and at this time I am asking for all documents pertaining to these duties from
      January 1987 to May 2015.

11.   All documents, records and logs of the monthly payment paid to Ricky Zogg by Brian
      Silverman after the trial, The reason why Brian Silverman had Ricky Zogg on a salary after
      the murders of Valdez/condon? and who paid for Ricky Zogg’s clothing at the trial of
      Boppre’s . all receipts on this.

12.   All documents, records, logs of all training that is required by law and Statute Neb.Rev.
      Stat. § 81-1431 regarding training issues in Human Trafficking which is mandatory for
      Law enforcement agencies, prosecutor, public defenders, judges, and juvenile detention
      center staff, records should be from January 1988 through May 2015.

13.   All documents, records, logs of Boppre’s stay in the 6x4 cell called the Hospital cell for
      144 days, who authorized such a unconstitutional punishment for such a long time? What
      was the procedures for exercise, shower, & visiting.

14.   All records, documents and logs of all visits by Leonard Tabor attorney, and documents of
      all visits Boppre had during the time of September 22, 1988 til May 4th 1989.

15.   All documents, records, logs, receipts of the amount of money that was given to Kenard
      Wasmer from September 22, 1988 til May 4, 1989 for rents and salary paid to him by
      Scottsbluff county.

      [Overman claimed to have no such records. The district court found that Overman properly
      responded to the request. We find no clear error in the district court’s finding.]




                                               - 18 -
16.   All documents, records, logs of the original 911 call to the fire and death of Steven J.
      Schlothauer. Who took the call, and who made the call? who was the acting coroner to
      respond? What was his training, and was it up to date.

      [Overman stated he was providing Boppre with the public record portion of his request.
      The district court found that Overman properly responded to the request. We find no clear
      error in the district court’s finding; it appears that this request involves records that were
      investigatory; we further find that some of these records would not be in the possession of
      Overman.]

17.   Any and all documents, reports, communications, diagrams, photographs, audio, or video
      recordings, and notes regarding the autopsy of Steven J. Schlothauer. The time of the
      authospy? When it was completed and by whom? How much for such a procedure.

      [Overman claimed the records were not public. The district court found that the records
      were investigatory. We find that no clear error in the district court’s finding, except to find
      that the cost of the autopsy is not investigatory and involves the expenditure of public
      funds; but there is another adequate remedy available to Boppre with respect to his request
      for records related to the cost of the autopsy via the coroner’s office.]

18.   All reports, documents, logs from the EMT’s who first arrived at the scene, and what time
      was Mr. Schlothauer pronounced dead?

      [Overman claimed the records were not public. The district court found that the records
      were investigatory. We find no clear error in the district court’s finding.]

19.   All reports, documents, logs of the safe removed from the Schlothauer trailer by Brian
      silverman and cut open illegally.

      [Overman claimed the records were not public. The district court found that the records
      were investigatory. We find no clear error in the district court’s finding.]

20.   Pursuant to Neb.Rev. Stat.§29-3520, complete criminal history record information
      maintained by a criminal justice agency shall be a public record open to inspection and
      copying by any person, at this time I am requesting all criminal history for the following
      individuals Alan Niemann, Kenard Wasmer, Richard Valdez, Roger Sische, Jeff Polanski,
      Melissa Moreno, James Soundsleeper, Doug Warner, Brian Silverman, Alex Moreno,
      Ricky Zogg, Michael Neu, John Yellowboy, Eddie Johnson, Keith
      Broadfoot,XXXXXXXXXXXX, Randy Kanzler, Kevin Cushing, David Schich, Corrie
      Ritchie




                                              - 19 -
      [Overman claimed to have no such records. The district court found that Overman properly
      responded to the request. We find that an alternative writ of mandamus should issue
      ordering Overman to show cause why he cannot provide Boppre with such documents, or
      at least notify Boppre which agency has custody or control of such reports.]

21.   All documents, logs and chain of custody of the (5) Shell casings collected from the Boppre
      Residence by Alex Moreno on September 20, 1988 at Approximately 11:20 a.m but not
      turned into evidence until 6:30p.m and the (7) Bullets and (2) pieces of brass cllected by
      Investigator Jack Robinson of the Nebraska State Patrol on the same day, this should
      included being sent to the lab and examined by Mark Bohaty of the above items.

      [Overman claimed the records had been previously provided to Boppre by his various
      attorneys, witnesses testified at trial, and the trial transcript was available through Boppre’s
      attorney. The district court found the records were investigatory. We find that the records
      are either investigatory or there is another adequate remedy available.]

22.   Pursuant to Neb.Rev.Stat.§14-816, all citizens of this state and other persons interested in
      the examination of the RECORDS kept by ANY OFFICER of the city are hereby fully
      empowered and authorized to examine the same free of charge, so at this time I the Plaintiff,
      Jeff Boppre is asking to examine all documents records, and logs of all reports written by
      all officers in Scottsbluff, and Gering pertaining to the Valdez/Condon homicides from
      September 16 1988 to December 1989 which should include the reports of the death of
      Dolores A. Boppre, Steven Schlothauer, and Joe Richter who was shot in the head.

      [Overman claimed that regarding the Valdez/Condon homicide, the records had been
      previously provided to Boppre by his various attorneys, witnesses testified at trial, and the
      trial transcript was available through Boppre’s attorney. With regards to the deaths of
      Dolores Boppre and Steven Schlothauer, Overman stated he was providing the public
      record portions of the reports. With regard to Joe Richter, Overman claimed he had no such
      reports. The district court found that Overman properly responded to the request, and that
      the records were otherwise investigatory. We find that the records are either investigatory
      or there is another adequate remedy available.]

23.   All documents, logs and records of Jeff Boppre being pulled over on his 1977 harley
      davidson motorcycle by the Scottsbluff Police depatment Mark Brethauer approximately 3
      weeks prior to the valdez/Condon murders, but released even with the fact he had no valid
      drivers license in the state of Nebraska.

      [Overman claimed to have no such records. The district court found that Overman properly
      responded to the request. We find no clear error in the district court’s finding; we further
      find that police department records would not be in the possession of Overman.]




                                               - 20 -
24.   All documents, logs and records of the Bond set for Roger Sische for the murder of Steven
      Schlothauer. Who gave him a bond?

      [Overman claimed to have no such records. The district court found that Overman properly
      responded to the request. We find no clear error in the district court’s finding; we further
      find that these records would not be in the possession of Overman.]

25.   Pursuant to Neb.Rev. Stat.§81.1401 to 81.1414.10 each sheriff shall attend twenty hours
      of continuing education in criminal Justice and Law enforcement course, at this time I Jeff
      Boppre, Plaintiff is asking for all records, logs, documents or the required continuing
      education for all sheriff’s in Scottsbluff county from August 1988 to May 2015.

      [Overman stated that he was providing his training records from 2011-2015, but that he
      had no other Sheriff’s training records. The district court found that Overman properly
      responded to the request. We find no clear error in the district court’s finding.]

26.   All documents, logs , records of Alan Niemann being transported from Morrill county Jail
      to Scottsbluff , which should include the officers names, Dates and times for each move
      From September 22, 1988 to May 1989.

      [Overman claimed to have no such records. The district court found that Overman properly
      responded to the request. We find no clear error in the district court’s finding.]

      [Requests 27-30 all have the same bracketed response, which is provided following request
      30.]

27.   All photos taken by Gary Renner on October 13 1988 in Gallup New Mexico in regards to
      the weapon, and the place the film was developed at. This should be the negative for all
      photos with dates on them.

28.   All documents, logs, records and chain of custody of the Door and curtain recovered at the
      Valdez/condon, When it came up missing? Who destroyed? And who authorized this to be
      destroyed?

29.   All documents, logs, records and chain of custody of the weapon, when it was recovered?
      Who turned it into custody? The time it was logged in, The chain of custody to Mark
      Botary, and the return to Scottsbluff county, All exhibits that the gun is marked, at trial and
      testing?

30.   All documents, logs, reports of the drivers that gave Alan Niemann a ride on September
      22, 1988 east of Scottsbluff, this should include the Police reports Sheriff reports of such.




                                              - 21 -
      [Overman claimed the records had been previously provided to Boppre through his various
      attorneys, witnesses testified at trial, and the trial transcript was available through Boppre’s
      attorney. The district court found the records were investigatory. We find that the records
      are either investigatory or there is another adequate remedy available.]

31.   All documents, reports, logs pertaining to the arrest of Alan Niemann, which should
      include the arresting officer, time he was booked into the Scottsbluff county jail, than
      transported to Morrill county jail, Officer who transported him and the time, and why he
      was transported.

      [Writ of mandamus granted by the district court.]

32.   All documents, reports, logs of Alan Niemann being transported from Morrill county to
      Scottsbluff County to give deposition on Friday January 27, 1989 at 8.00 a.m, who
      transported him, and when was he returned to Morrill county.

      [Writ of mandamus granted by the district court.]

33.   Pursuant to Neb.Rev.Stat. §23-1305 it is the duty of the county clerk to record in a proper
      book, to be called the ROAD RECORD, a record of the proceedings in regards to laying
      out and establishing changing or discontinuing roads in the county, at this Time the Plaintiff
      Jeff Boppre am requesting the logs, records, and documents pertaining to this statute from
      September 1988 thur May 2015.

      [Overman claimed to have no such records. The district court found that Overman properly
      responded to the request. We find no clear error in the district court’s finding; we further
      find that these records would not be in the possession of Overman.]

34.   All documents, records, logs, photo’s taken by Rick Spencer, Gary Renner and Alex
      Moreno of the Wildcats on October 13th 1988, which should include all negatives and
      times that the photo’s were taken, and where they were developed at.

      [Overman claimed the records had been previously provided to Boppre through his various
      attorneys, witnesses testified at trial, and the trial transcript was available through Boppre’s
      attorney. The district court found the records were investigatory. We find that the records
      are either investigatory or there is another adequate remedy available.]

35.   All documents, records, logs of the proceedings of Alan Niemann during the Plea
      proceedings of guilty to Robbery on October 31, 1988, and the sentencing proceedings in
      March 1989 when he was sentenced.




                                               - 22 -
      [Overman claimed to have no such records. The district court found that Overman properly
      responded to the request. We find no clear error in the district court’s finding; we further
      find that these records would not be in the possession of Overman.]

36.   All documents, records, logs, interviews and audio recording of the Zitterkopfs by Vicky
      Moreno, and any other Police office or sheriff that took any statements from the Zitterkopfs
      pertaining to the Valdez/Condon murders in September 1988.

      [Overman claimed the records had been previously provided to Boppre through his various
      attorneys, witnesses testified at trial, and the trial transcript was available through Boppre’s
      attorney. The district court found the records were investigatory. We find that the records
      are either investigatory or there is another adequate remedy available.]

37.   All documents, records, logs and Audio recording by Alex Moreno of Michael Neu of the
      afternoon (Friday) February 3, 1989 at approximately 1:30pm in regards to his statement
      he made against Boppre.

      [Overman claimed the records had been previously provided to Boppre through his various
      attorneys, witnesses testified at trial, and the trial transcript was available through Boppre’s
      attorney. The district court found the records were investigatory. We find that the records
      are either investigatory or there is another adequate remedy available.]

38.   Pursuant to Neb.Rev. Stat.§23-1304, The county clerk shall keep a book in which shall be
      entered in Alphabetical order, by name of the principal, a minute of all Official Bonds filed
      in his office giving the name of the office, amount and date of Bond, name of surties, and
      date of filing, with proper reference to the book and page where the same is recorded, at
      this time the Plaintiff, Jeff Boppre is requesting a copy of all bonds for all offices from
      September 1987 to May 2015, which this should include the Bond given by Doug Warner,
      Brian Silverman, and the present deputy Attorney general Doug Warner which by law must
      give bond to the State of Nebraska in the sum of Ten Thousand dollars, I am requesting a
      complete records on all bonds in Scottsbluff County.

      [Overman claimed to have no such records. The district court found that Overman properly
      responded to the request. We find no clear error in the district court’s finding; we further
      find that these records would not be in the possession of Overman.]

39.   Pursuant toNeb.Rev.Stat.§47-204 The officer in charge of any municipal jail shall keep a
      written record which shall show the name of each person confired, the date of the
      commencement and termination of his or confinement, the nature of the charge against him
      or her, and the medical service provided, At this time I the Plaintiff Jeff Boppre am
      requesting all documents, records and logs for the following individuals from June 1988 to
      August 1989 which should include Jeff Boppre, Ricky Zogg, Alan Niemann, Michael Neu,



                                               - 23 -
       Roger Sische, Jeff Polanski, Kevin Cushing, Eddie Johnson, Kenard Wasmer, John
       Yellowboy.

       [Overman claimed to have no such records. The district court found that Overman properly
       responded to the request. We find no clear error in the district court’s finding; we further
       find that these records would not be in the possession of Overman.]

40.    Pursuant to Neb.rev. Stat. §23-1217, all documents, records, and logs for the county
       attorney, deputy county attorney the mandatory continuing legal education that is required
       for all county attorneys, deputy in Scottsbluff county for August 1988 to May 2015, This
       should include all expenses records incurred such as tuition, fees etc for Doug Warner,
       Brian Silverman, Dave Eubanks and any other acting county attorneys in Scottsbluff
       county.

       [Overman claimed to have no such records. The district court found that Overman properly
       responded to the request. We find no clear error in the district court’s finding; we further
       find that these records would not be in the possession of Overman.]

(Emphases in original.)




                                              - 24 -